Citation Nr: 1637869	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-43 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1997 to February 2001.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's acquired psychiatric disability, diagnosed as 'other trauma and stressor-related disorder,' is related to service.


CONCLUSION OF LAW

The criteria are met for service connection for 'other trauma and stressor-related disorder.'  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability that are resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).  
The Veteran was not diagnosed with a psychiatric disability while in service.  He asserts he has had depression and other symptoms since a friend of his was killed by a steam pipe accident, and the Veteran was part of the crew that had to clean the incident location.  The record confirms that this incident occurred and that the Veteran was stationed on the ship at the time it occurred, therefore an incident in service is identified.

The Veteran was given a VA examination in August 2010.  That VA examiner only addressed whether the Veteran had posttraumatic stress disorder (PTSD), and opined that he did not meet the criteria.  He did not diagnose the Veteran with any acquired psychiatric disability.

He was given another VA examination in June 2014.  That VA examiner also found the Veteran did not meet the criteria for PTSD, but instead diagnosed 'other trauma and stressor-related disorder,' which he opined was as likely as not related to the Veteran's service.  The examiner noted that the results of diagnostic testing were mixed and should be cautiously interpreted, and that his symptoms were mild, but that there was sufficient evidence to render a formal diagnosis.    

The evidence is in equipoise, therefore doubt is resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for 'other trauma and stressor-related disorder' is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


